
	

115 HR 5493 IH: Medical Debt Tax Relief Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5493
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2018
			Mr. Sam Johnson of Texas (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from income discharge of medical
			 indebtedness.
	
	
 1.Short titleThis Act may be cited as the Medical Debt Tax Relief Act. 2.Exclusion of discharge of medical indebtedness (a)In generalSection 108 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (a)(1), by striking or in subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , or, and by adding at the end the following new subparagraph:  (F)the indebtedness discharged is qualified medical indebtedness., and
 (2)by adding at the end the following new subsection:  (j)Qualified medical indebtedness (1)In generalFor purposes of this section, the term qualified medical indebtedness means indebtedness which was incurred by an individual for—
 (A)diagnosis, cure, mitigation, treatment, or prevention of disease of the taxpayer or the spouse or a dependent of the taxpayer, or for the purpose of affecting any structure or function of the body of the taxpayer or the spouse or a dependent of the taxpayer,
 (B)for transportation primarily for and essential to medical care referred to in subparagraph (A), or (C)for qualified long-term care services for the taxpayer or the spouse or a dependent of the taxpayer.
 (2)Additional rulesRules similar to the rules of paragraphs (2), (5), (8), (9), and (11) of section 213(d) shall apply for purposes of this subsection.
 (3)Terms used in section 213For purposes of this subsection, any term also used in section 213(d)(1) shall have the same meaning as when used in such section.
							.
 (b)Effective dateThe amendments made by this section shall apply with respect to indebtedness discharged after the date of enactment of this Act.
			
